DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a jig used for a connector plug wherein the slider can be moved in the detaching direction when the jig is moved in the 25detaching direction in a state that the first locking portion and the second locking portion are locked to the inner wall of the slot, and the state that the first locking portion and the second locking portion are locked to the inner wall of the slot can be released when a force is applied to the operation portion in an inside direction to shorten the predetermined distance; this in combination with the remaining limitations of the claim. 
Regarding claims 2-6: are allowable based on their dependency on claim 1.
Regarding claim 7: allowability resides at least in part with the prior art not showing orfairly teaching a connector plug wherein the slider can be moved in the detaching direction when the jig is moved in the 5detaching direction in a state that the first locking portion and the second locking portion are locked to the inner wall of the slot, and the state that the first locking portion and the second locking portion are locked to the inner wall of the slot can be released when a force is applied to the operation portion in an inside direction to shorten the predetermined distance; this in combination with the remaining limitations of the claim. 
Regarding claim 8: is allowable based on their dependency on claim 7.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are of closest relevance to the technological background:
Wen (US 10,069,242) teaches a jig/stopper plate inserted into a slot of a connection sleeve/slider but does not teach first and second locking portions located opposite to each other and wherein a releasing action causes the predetermined distance to shorten;
Aoshima (US 2019/0361177) teaches a jig with opposite facing first and second location portions but does not teach wherein they are inserted into a slot and wherein a releasing action causes the predetermined distance to shorten;
Comstock (US 5,211,572) teaches a jig inserted into a slot but fails to teach a slider movable in a detaching direction and further wherein the jig is moved in the detaching direction;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/OSCAR C JIMENEZ/Examiner, Art Unit 2833